7DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Group I, species a, claims 1-8, in the reply filed on 1/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/22/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	In claim 1, lines 9-10, the limitation “a step of exposing, by removing the temporary support, surfaces of…the insulating layer” is indefinite in view of Applicant’s figs. 12-13.  For example, claim 1, lines 7-8, recite “a step of forming, on the temporary support, an insulating layer coming into a state of burying…the semiconductor element” refers to layer (80) in figs. 10-11.  In figs. 12-13 the removal of the temporary support (10) exposes layer (30), not insulating layer (80) as recited in lines 9-10.
	In claim 2, lines 2-4, the limitation “wherein the step of forming the insulating layer comprises:  a step of forming, on the temporary support, a first insulating layer coming into a state of burying the foundation portion and the base portion” is indefinite in view of claim 1, lines 7-8, reciting “a step of forming, on the temporary support, an insulating layer coming into a state of burying…the semiconductor element”.  The insulating layer in claim 1, lines 7-8, refers to layer (80) in Applicant’s figs. 10-11.  Whereas the insulating layer/first insulating layer in claim 2, lines 2-4, refers to insulating layer (30) that buries the foundation portion (22) and the base portion (22) shown in Applicant’s fig. 7.  
	In summary, it seems that using “an insulating layer” in claim 1 to include two insulating layers, a first insulating layer (30) formed before disposing the semiconductor element and a second insulating layer (80) formed after disposing the semiconductor element is creating the indefiniteness issue in claims 1 and 2.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Do et al., US Publication No. 2014/0131856 A1.

Do anticipates or teaches:
1. A method for manufacturing a semiconductor package, comprising (see figs. 1, 3 and 9): 
	a step of forming, on a temporary support (310), a foundation portion (311a) and a conductive base portion (113, UBM) disposed on the foundation portion; 
	a step of disposing a semiconductor element  (120) electrically connected to the base portion on a side of the temporary support on which the foundation portion and the base portion are formed; 
	a step of forming, on the temporary support, an insulating layer (140/130+insulating layer embedding 122+112; Also see 35 U.S.C 112 rejection above.) coming into a state of burying the foundation portion, the base portion, and the semiconductor element; 
	(see fig. 9B-9C) a step of exposing, by removing the temporary support (310), surfaces of the foundation portion and the insulating layer on a side of the temporary support; 
	(see fig. 9C-9D) a step of exposing, by removing the exposed foundation portion (311a), the base portion (113) in a state of being more recessed than the surface of the insulating layer (112); and 
	a step of forming an external connection terminal (150) on the exposed base portion.  See Do at para. [0001] – [0091], figs. 1-9E. 


	a step of forming, on the temporary support (310), a first insulating layer (insulating layer embedding 122+112) coming into a state of burying the foundation portion (311a) and the base portion (113) (e.g. see para. [0072] and figs. 4, 6, 8); and 
	a step of forming a second insulating layer (140/130) coming into a state of burying the semiconductor element (120), after a step of mounting, on the first insulating layer, the semiconductor element (120) electrically connected to the base portion (113) (e.g. see para. [0061], fig. 3D).  (Also see 35 U.S.C 112 rejection above.)


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Iuchi et al., US Publication No. 2017/0330850 A1.

Regarding claim 3:
	Do teaches all the limitations of claim 1 above and further teaches:
3. The method for manufacturing a semiconductor package according to claim 1, wherein the step of forming the foundation portion and the base portion on the temporary support comprises
	(see fig. 8) a step of forming a foundation layer (311) for forming the foundation portion on the temporary support, 
	…. 
	a step of forming the foundation portion (311a) by etching, with the base portion (113, UBM) as a mask, a region of the foundation layer in which the base portion is not formed, para. [0087] – [0088].
	

	a step of forming, on the foundation layer, a resist mask having a region for forming the base portion which is open, 
	a step of forming the base portion in the open region of the resist mask on the foundation layer, 
	a step of removing the resist mask

	In an analogous art, Iuchi teaches using a resist mask to form a UBM.  Specifically, Iuchi teaches:
	(see fig. 1) a step of forming a resist mask (12) having a region for forming the base portion which is open (13), 
	a step of forming the base portion (11) in the open region of the resist mask, 
	a step of removing the resist mask (12).  See Iuchi at para. [0040] – [0041], para. [0053] – [0054].

	One of ordinary skill in the art modifying the teachings of Do with Iuchi would form the resist mask and base portion on the foundation layer, as recited in the claim.

Regarding claim 4:
	Do and Iuchi teaches as applied to claim 3 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Do with the teachings of Iuchi because a resist mask enables plating the base portion (e.g. UBM) in regions requiring electrical para. [0041].

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do, as applied to claim 1 above, in view of Lee et al., US Publication No. 2016/0379915 A1.

Regarding claims 5 and 6:
Do teaches all the limitations of claim 1 above and further teaches the foundation portion (311a) is a seed layer at para. [0068] and the base portion (113) is a UBM.
	Do is silent wherein the step of forming the foundation portion and the base portion on the temporary support includes a step of forming the base portion by electrolytic plating.
	In an analogous art, Lee teaches a seed layer (-i.e. foundation portion) and a UBM (-i.e. base portion) can be formed by electroless plating, electrolytic plating or sputtering at para. [0054], [0060].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Do with the teachings of Lee to form the foundation portion (e.g. seed layer) and the base portion (e.g. UBM) by electrolytic plating because electrolytic plating is an art recognized process suitable to form a seed layer and UBM layer.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Iuchi, as applied to claim 1 above, in further view of  Lee.

Regarding claims 7 and 8:
para. [0068] and the base portion (113) is a UBM.
	Do is silent wherein the step of forming the foundation portion and the base portion on the temporary support includes a step of forming the base portion by electrolytic plating.
Lee teaches this limitation as applied to claims 5 and 6 above.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Do with the teachings of Lee to form the foundation portion (e.g. seed layer) and the base portion (e.g. UBM) by electrolytic plating because electrolytic plating is an art recognized process suitable to form a seed layer and UBM layer.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
12 April 2021